Case 3:12-cv-00036-GMG-JES Document 36 Filed 08/13/21 Page 1 of 2 PageID #: 119


                    UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF WEST VIRGINIA
 Cheryl Dean Riley          OFFICE OF THE CLERK OF COURT               Michelle Widmer-Eby
 Clerk of Court                  POST OFFICE BOX 471                     Chief Deputy Clerk
                            WHEELING, WEST VIRGINIA 26003
                                    (304) 232-0011
                                Facsimile (304) 233-2185

                              August 13, 2021

 Via U.S. Mail
 Tina Bowman
 c/o Aaron C. Amore
 Amore Law, PLLC
 206 West Liberty Street
 P.O. Box 386
 Charles Town, WV 25414

 Via U.S. Mail
 Wells Fargo Financial,
 c/o Jason E. Manning
 Troutman Sanders LLP
 222 Central Park Ave., Suite 2000
 Virginia Beach, VA 23462

         In Re: Bowman v. Wells Fargo Financial
                Civil Action No. 3:12-cv-36

 Dear Ms. Bowman and Wells Fargo Financial,

        I have been contacted by Chief Judge, Gina M. Groh, who presided over the above-
 mentioned case. Judge Groh informed me that it has been brought to her attention that
 while she presided over the case, her husband owned stock in Wells Fargo Financial.
 Her husband’s ownership of stock neither affected nor impacted her decisions in this
 case, which was terminated after settlement upon entry of an Agreed Order of Dismissal
 with no substantive orders issued by Judge Groh. However, her husband’s stock
 ownership would have required recusal under the Code of Conduct for United States
 Judges, and thus, Judge Groh directed that I notify the parties of the conflict.


 500 West Pike Street, Room 301         P.O. Box 1518         217 W. King Street, Room 102
 Clarksburg, WV 26302                 Elkins, WV 26241              Martinsburg, WV 25401
 (304) 622-8513                        (304) 636-1445                       (304) 267-8225
Case 3:12-cv-00036-GMG-JES Document 36 Filed 08/13/21 Page 2 of 2 PageID #: 120



        Advisory Opinion 71, from the Judicial Conference Codes of Conduct
        Committee, provides the following guidance for addressing
        disqualification that is not discovered until after a judge has participated
        in a case:

                [A]judge should disclose to the parties the facts bearing on
        disqualification as soon as those facts are learned, even though that may
        occur after entry of the decision. The parties may then determine what
        relief they may seek and a court (without the disqualified judge) will
        decide the legal consequence, if any, arising from the participation of
        the disqualified judge in the entered decision.

        Although Advisory Opinion 71 contemplated disqualification after a Court of
 Appeals oral argument, the Committee explained “[s]imilar considerations would apply
 when a judgment was entered in a district court by a judge and it is later learned that the
 judge was disqualified.” With Advisory Opinion 71 in mind, you are invited to respond
 to Judge Groh’s disclosure of a conflict in this case. Should you wish to respond, please
 submit your response in writing by filing it on the docket of this case on or before August
 27, 2021. Any response will be considered by another judge of this court without the
 participation of Judge Groh.

                              Sincerely,




                              Cheryl Dean Riley,
                              Clerk of Court




 500 West Pike Street, Room 301          P.O. Box 1518             217 W. King Street, Room 102
 Clarksburg, WV 26302                  Elkins, WV 26241                  Martinsburg, WV 25401
 (304) 622-8513                         (304) 636-1445                           (304) 267-8225
